El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El apelante Medardo Colón fué acusado y condenado en *820la Corte de Distrito de Arecibo como autor de un delito de portar un arma prohibida.
Se señala como único error el que la Corte de Distrito de Arecibo no tenía jurisdicción para conocer de la causa porque el acusado declaró en el acto del juicio que cuando ocurrió el suceso acababa de llegar a su casa que está en Barros y Barros forma parte del distrito judicial de Ponce.
Analizando la declaración del acusado encontramos que no es tan clara como pretende su abogado, pero aceptando que pueda deducirse de ella que afirmó que el acto que se le imputaba se había realizado en Barros, es lo cierto que de las declaraciones de Juan Pérez y María Pérez se deduce claramente que el delito se cometió en el barrio Per-chas del municipio de Morovis que corresponde al distrito judicial de Arecibo.
Siendo ello así no puede sostenerse que exista la falta de jurisdicción alegada.
Además no sólo pudo la corte de distrito resolver la con-tradicción en favor de su jurisdicción, sino que si se ana-liza bien la prueba se verá que la contradicción no existe. Barros y Morovis colindan. El acusado pudo llegar a su casa situada en Barros y no obstante haber cometido el de-lito en Morovis. El origen del suceso se debió a una he-rida que se ocasionó a un niño. El acusado 'salió de su casa armado de un machete al ser llamado por Juan Pérez con motivo de la herida al niño. Pérez se encontraba en la finca de su suegra situada en Perchas de Morovis y el acu-sado penetró en la dicha finca y con su machete le “secundó dos cantazos”. Las fincas del acusado y de la suegra de Pérez parece que estaban en los límites de ambos municipios y así, dando sólo unos pasos quizá, el acusado salió de Ba-rros y penetró en Morovis.

Debe confirmarse la sentencia recurrida.